





EXHIBIT 10.6




THIRD AMENDMENT

TO

INDEMNITY AGREEMENT

THIRD AMENDMENT TO INDEMNITY AGREEMENT, dated as of December 3, 2009 (“Third
Amendment”) by and among Sempra Energy, a California corporation, Pacific
Enterprises, a California corporation, Enova Corporation, a California
corporation (collectively with Sempra Energy and Pacific Enterprises, the
“Sempra Indemnitees”), and The Royal Bank of Scotland plc, a Scottish company
limited by shares (the “Indemnitor”).  Capitalized terms used herein without
definition have the meanings provided in the Indemnity Agreement (as defined
below).

RECITALS:

WHEREAS, the Sempra Indemnitees and the Indemnitor have entered into an
Indemnity Agreement dated as of April 1, 2008 (the “Original Indemnity
Agreement”), as amended as of March 30, 2009 (the “First Amendment”) and as of
June 30, 2009 (the “Second Amendment” and, together with the First Amendment and
the Original Indemnity Agreement, the “Indemnity Agreement”).

WHEREAS, pursuant to Section 7.12(b)(iii) of the Formation Agreement, the
parties thereto have committed to use their commercially reasonable efforts to
cause the novation (substituting the Indemnitor for the relevant Indemnified
Party) or termination, to the greatest extent possible, of the outstanding
Financial Assurances;

WHEREAS, as a result of certain delays in the novation process, the parties
acknowledge that certain Financial Assurances, including certain of the
Post-Closing Financial Assurances, continue to be outstanding as of the date of
this Third Amendment; and

WHEREAS, the Indemnitor has requested, and the Sempra Indemnitees have agreed,
subject to the terms hereof, to extend the Novation Deadline set forth in
section 2.03 of the Indemnity Agreement;

NOW THEREFORE, the parties hereby agree as follows:

1.  The first sentence of Section 2.03 of the Second Amendment shall be amended
by deleting the following words: “Until December 31, 2009 (such date, the
“Novation Deadline”)” and replacing them with the following: “Until June 30,
2010 (such date, the “Novation Deadline”).”

2.  Except as expressly modified herein, the terms and provisions of the
Indemnity Agreement shall remain in full force and effect and be enforceable
against the parties thereto.  Nothing expressed or referred to in this Third
Amendment will be construed to give any person other than the Sempra Indemnitees
and the Indemnitor any legal or equitable right, remedy or claim under or with
respect to this Third Amendment except such rights as shall inure to a successor
or permitted assignee pursuant to the Indemnity Agreement.  The Sempra
Indemnitees reserve all of their respective rights under the Financial
Assurances and do not, by executing and delivering this Third  Amendment, waive,
impair or limit any of their respective rights or remedies, or the rights or
remedies of any other Indemnified Parties, under the Financial Assurances.  This
Third Amendment may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Third Amendment by fax or email shall be
as effective as delivery of an original executed counterpart of this Third
Amendment.  This Third Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of page intentionally left blank.]














IN WITNESS WHEREOF, the parties have caused this Third Amendment to be executed
as of the day and year first above written.




SEMPRA ENERGY







By:  

        Joseph A. Householder

        Senior Vice President, Chief Accounting Officer and Controller




PACIFIC ENTERPRISES







By:

       Randall Clark

       Assistant Secretary




ENOVA CORPORATION







By:

       Randall Clark

       Assistant Secretary




THE ROYAL BANK OF SCOTLAND PLC







By:

       Carol Mathis

       Managing Director and Chief Financial Officer, GBM Americas









